Citation Nr: 0212849	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  01-05 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for benign prostatic 
hypertrophy.  

2. Whether new and material evidence as been submitted to 
reopen a claim for service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It has been advanced on the docket.  See 38 C.F.R. 
§ 20.900(c) (2001).

By rating decision dated in March 2001, the RO denied an 
application to reopen a claim for service connection for a 
left knee disorder.  The veteran, in correspondence dated in 
April 2001, submitted a notice of disagreement with this 
denial.  By rating decision dated in May 2001, the RO denied 
an increased evaluation for hyperkeratosis of the veteran's 
face, rated as noncompensable.  The veteran, in 
correspondence dated in June 2001, submitted a notice of 
disagreement with this denial.  The veteran has not been 
provided a statement of the case on these issues, and must be 
remanded for that purpose  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  


REMAND

The veteran was furnished a Statement of the Case (SOC) in 
September 2000.  Subsequent to the issuance of this document, 
the veteran submitted additional medical evidence for 
consideration by the RO.  In addition, the results of a VA 
compensation examination dated in March 2001 were also 
received and reviewed by the RO subsequent to the issuance of 
the SOC.  The veteran has not been provided a Supplemental 
Statement of the Case (SSOC).  This must be accomplished 
prior to appellate consideration.  38 C.F.R. § 19.37 (2001).

As noted regarding the issues of new and material evidence 
for a claim for service connection for a left knee disorder, 
and a request for an increased rating for hyperkeratosis of 
the face, rated noncompensable, the veteran has submitted a 
Notice of Disagreement (NOD) with the rating decisions dated 
in March 2001 and May 2001.  The RO has not issued a 
Statement of the Case on these issues.  The NOD initiated an 
appeal, and the issues must be remanded to have the RO issue 
a Statement of the Case regarding the claims.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The appellant will need to 
perfect appeals of these issues by filing a timely and 
adequate substantive appeal after a statement of the case is 
provided.  

Under these circumstances, the case is remanded for the 
following:

1.  Issue a statement of the case on the 
issues of whether new and material 
evidence has been presented to reopen a 
claim of entitlement to service 
connection for a left knee disorder and 
entitlement to a compensable rating for 
service-connected hyperkeratosis of the 
face.  In evaluating the hyperkeratosis, 
the RO must consider old and new rating 
criteria for skin disorders, applying the 
old criteria prior to the effective date 
of the new, and whichever is more 
favorable from the effective date of the 
new criteria.  See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002) (to be codified as 
amended at 38 C.F.R. § 4.118); 67 Fed. 
Reg. 58,448-58,449 (Sept. 16, 2002) (to 
be codified as corrected at 38 C.F.R. 
§ 4.118).

Notify the veteran of the time within 
which he must file an adequate 
substantive appeal in order to secure 
appellate review by the Board of these 
issues.  Thereafter, these issues are to 
be returned to the Board only if a timely 
and adequate substantive appeal is filed 
at the RO.

2.  Consider the evidence submitted since 
the September 2000 statement of the case 
on the issues of entitlement to service 
connection for benign prostatic 
hypertrophy and whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for bilateral hearing loss 
disability.  If either claim remains 
denied, issue a supplemental statement of 
the case.  The appellant and his 
representative should be afforded a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to this Board for further appellate 
consideration.  The appellant need take 
no action until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


